Citation Nr: 0523289	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  94-43 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to April 
1974, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for service 
connection for PTSD.  In October 1996, the Board remanded the 
claim for additional development, and did so again in July 
2000, after finding the claim well grounded.  All of the 
requested development has taken place, Stegall v. West, 11 
Vet. App. 268, 271 (1998), and the Board will now decide the 
claim.


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam, including 
at the Tan Son Nhut and Cam Ranh Bay Air Force Bases (AFBs), 
which, according to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), came under enemy 
fire during the time the veteran was there.

2.  The veteran has been diagnosed with PTSD in accordance 
with applicable regulations based on his claimed in-service 
stressors.

3.  Analyzing the evidence under applicable Court precedents, 
it is at least as likely as not that the veteran has PTSD due 
to the claimed in-service stressors.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f), 
4.125(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  However, as the 
Board will grant service connection for PTSD in this 
decision, the veteran does not require further notification 
or assistance to substantiate his claim, and further delay to 
discuss whether the provisions of the VCAA have been 
satisfied is therefore unnecessary.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2004) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, an April 1995 Report of Psychological 
Assessment by the National Center for PTSD at the Boston, VA 
Medical Center (VAMC) contains a diagnosis of PTSD consistent 
with DSM-IV and based on reported examination findings.  
Similar findings were made in November 1996 VA outpatient 
treatment (VAOPT) records.  These diagnoses were based on the 
veteran's claimed Vietnam-related stressors, including being 
under enemy mortar attacks, discussed in more detail below.  
The Board must therefore determine whether there is credible 
supporting evidence that at least one of the veteran's 
claimed stressors actually occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor as a cause of the PTSD is 
generally presumed.  Cohen, 10 Vet. App. at 144, 150.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).  Moreover, credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Significantly, 
however, corroboration does not require that there be 
corroboration of every detail of the claimed stressor, 
including those relating to the veteran's personal 
participation.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

While mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces, Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991), whether a veteran 
has submitted sufficient corroborative evidence of claimed 
in-service stressors is a factual determination.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Pentecost and Suozzi 
both held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  Pentecost, 16 Vet. 
App. at 129 (Board interpreted corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in rocket attacks); Suozzi, 10 
Vet. App. 310-11 (evidence that veteran's company received 
heavy casualties during an attack, even without specific 
evidence of the veteran's presence with the company during 
that particular attack, was sufficient to reopen his claim 
for service connection for PTSD).

In the present case, the veteran described multiple stressors 
in his testimony at the March 1995 RO hearing.  His claimed 
stressors were also recounted in the April 1995 Report of 
Psychological Assessment.  The claimed stressors included the 
veteran's exposure to mortar fire that injured and killed 
other servicemen at the Tan Son Nhut and Cam Ranh Bay AFBs 
during his service in Vietnam.  The veteran's service 
personnel records show that he was stationed at the Tan Son 
Nhut AFB as an airframe repair apprentice with the 377th 
CAMSq from November 1970 to April 28, 1972.  In addition, his 
service medical records (SMRs) reflect that he received 
treatment at the Cam Ranh Bay Air Force hospital, including 
in July 1971.  A March 2005 reply from USASCRUR could not 
verify the killing of the individuals named by the veteran, 
but listed a number of attacks on the Tan Son Nhut and Cam 
Ranh Bay AFBs.  The attacks listed included August 1971 and 
April 14, 1972 incidents of rounds fired at the Tan Son Nhut 
AFB, with no Air Force casualties, and an August 1971 hostile 
rocket and sapper attack on Cam Ranh AFB in which six Air 
Force members were injured.

While there were no details of the veteran's role in these 
specific events in the USASCRUR reply, Suozzi and Pentecost 
make clear that such specificity is not required.  Rather, in 
those cases, the records contained general descriptions of 
battlefield events that could support the stressors described 
by the veterans.  Similarly, in the present case, the 
veteran's claims of being under mortar fire were supported by 
the fact that he was stationed at the Tan Son Nhut AFB while 
it sustained fire on two occasions, as documented in the 
personnel records and USASCRUR reply.  Moreover, although the 
personnel records do not indicate that the veteran was at Cam 
Ranh Bay AFB, the SMRs show that he was treated at this AFB, 
and therefore support his testimony that he was also at Cam 
Ranh Bay while in Vietnam.  The evidence therefore indicates 
the possibility that he was present there during the August 
1971 rocket attack that wounded six service members, even 
though there is no record of the veteran's medical treatment 
or presence at the Cam Ranh Bay AFB on that particular date.

Thus, the above evidence reflects that the veteran has been 
diagnosed with PTSD in accordance with the applicable 
regulations, and those diagnoses were based on the veteran's 
claimed Vietnam service stressors, including being under 
mortar attack.  Moreover, since applicable Court precedents 
indicate that the veteran need not corroborate every detail 
of his claimed stressors including those relating to his 
personal participation, the evidence, including that showing 
the veteran's presence at AFBs that came under enemy attacks, 
is at least evenly balanced as to whether these stressors 
actually occurred.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  As all three requirements for establishing 
service connection for PTSD have thus been reasonably met, 
service connection for this disorder is granted with 
resolution of reasonable doubt in the veteran's favor.


ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


